Citation Nr: 1707442	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  13-03 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for a lower back disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a January 2013 rating decision, the RO increased the Veteran's initial lower back disability rating from 10 percent to 20 percent upon a finding of clear and unmistakable error in its previous decision.  However, the Veteran has not indicated he is satisfied with the rating assigned, and, as such, the issue remains in appellate status.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that additional development is required before the Veteran's claims are decided.

The Board notes the Veteran's last VA spine examination was conducted in December 2013, more than 3 years ago.  In addition, in the recent case of Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that all VA examinations related to a joint disability must include testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with the range of motion measurements of the opposite undamaged joint.  In this regard, the Board notes that there is no indication that the December 2013 examiner conducted range of motion testing with and without weight-bearing or with passive as well as active motion.  Under the foregoing circumstances, the Board finds that a remand is warranted in order to afford the Veteran a contemporaneous VA examination to address the severity of his lower back disability.  The examiner will be instructed to conduct the examination in such a way as to comply with the Court's holding in Correia.

The Board also notes the RO denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus in a March 2016 rating decision, and his claim for service connection for erectile dysfunction in a July 2016 rating decision.  The Veteran filed notices of disagreement (NODs) with these decisions in March 2016 and August 2016, respectively.  To date, the RO has not issued a statement of the case (SOC) addressing these issues.  Because the Veteran's NOD placed the issues in appellate status, the issues must be remanded for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination to determine the current severity of his low back disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Ensure that the examiner provides all information required for rating purposes.

In particular, the examiner should perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing as well as without weight-bearing, so that the results are in compliance with the Court's holding in Correia.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also fully evaluate the nature and severity of any neurological symptoms which are proximately due to the Veteran's low back disability, to include those affecting the left lower extremity.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, issue a statement of the case addressing the Veteran's claims for service connection for bilateral hearing loss, tinnitus, and erectile dysfunction.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to these issues, then ensure all indicated development is completed before the case is returned to the Board.

4.  Undertake any other development determined to be warranted.

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



